PER CURIAM.
By this petition for writ of certiorari, petitioner seeks reversal of the order of respondent disapproving its application for a vendor’s liquor license for the reason that the petitioner’s sole stockholder owned stock in an alcoholic beverage manufacturing corporation.
We have heard oral argument in this cause and have carefully examined the record and the briefs submitted by counsel. Upon our consideration thereof, we conclude that the order sought to be reviewed herein was based upon substantial, competent evidence and was not issued erroneously or arbitrarily. Accordingly, the petition for writ of certiorari is denied.
RAWLS, C. J., and JOHNSON and McCORD, JJ., concur.